Case 4:21-cr-00093-O Document1 Filed 03/04/21 Pageiof8 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

MAR - 4 2021

UNITED STATES OF AMERICA
rt
i No. 4:21-my — | FO
RAYFORD PERRY

CRIMINAL COMPLAINT

 

I, the undersigned Complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

On or about January 19, 2021, in Tarrant County, in the Fort Worth Division of the
Northern District of Texas, the defendant, RAYFORD PERRY, did intentionally and
knowingly by force, violence and intimidation take from the person and presence of A.M.,
money belonging to and in the care, custody, control, management and possession of
Metro PCS, 2840 Miller Ave., Fort Worth, Texas, and in doing so, did unlawfully
obstruct, delay and affect, and attempt to obstruct, delay and affect, commerce as that term
is defined in 18 U.S.C. section 1951(b)(3), and the movement of articles and commodities
in such commerce, by robbery as that term defined in 18 U.S.C. section 1951(b)(1), in that
the defendant did take monies from Metro PCS.

In violation of Title 18, United States Code, Section 1951(a), Interference with
Commerce by Robbery.

I, Weldon S. Thompson (your Affiant), further state that I am a detective with the

Fort Worth Police Department (F WPD) and I am currently assigned as a task force officer

Criminal Complaint — Page 1
Case 4:21-cr-00093-O Document1 Filed 03/04/21 Page 2of8 PagelD 2

with the Federal Bureau of Investigation (FBI), Fort Worth, Texas, and that this Complaint
is based upon the following facts:

1. I have been employed as an officer with the Fort Worth Police Department
since 1991, assigned as a Detective since 2006 and I am currently assigned to investigate
violations of Title 18, United States Code. The information contained in this affidavit is
from my personal knowledge and from the information provided by other individuals.

2. On Monday, December 28, 2020, at approximately 4:00 p.m., an unknown
black male, hereinafter referred to as “robber,” entered the Ace Cash Express, located at
112 E. Seminary Dr., Fort Worth, Texas. The robber was wearing a black hooded
sweatshirt, black ski mask, blue jacket, and was brandishing a small black and silver semi-
automatic pistol. The robber demanded money from the teller, identified here as K.B., who
was behind a protective glass enclosure. K.B. immediately ran to the back out of sight
from the robber. The robber demanded that K.B. return or he would shoot a customer
(identified here as G.D.) who was with him in the lobby. After a short period of time, the
robber pointed his pistol at G.D. and fired one round narrowly missing G.D. The
magazine fell out of the robber’s gun and he demanded that G.D. kick it back to him and
she complied. The robber put the magazine back into the pistol and racked another round
into the chamber, as he was running out of the store without getting any money.

3. The next day, on Tuesday December 29, 2020, at approximately 12:00 p.m.,
the same robber walked into the NV Food Mart, located at 3825 Mansfield Highway, Fort

Worth, Texas. The robber was wearing a large blue jacket over a black hooded sweatshirt.

Criminal Complaint — Page 2
Case 4:21-cr-00093-O Document1 Filed 03/04/21 Page 3of8 PagelD3

The robber pulled a black and silver pistol from his jacket and told the cashier, identified
here as T.B. “give me the money or I will shoot you!” T.B. feared for his safety and
grabbed a gun under the counter as the robber fired one shot at him and T.B. returned fire,
although neither the robber nor T.B. hit anyone. The robber ran out of the store without
getting any money.

4, The robber ran approximately one block from the NV Food Mart to a
residence located at 3709 Oak Hill Street. The robber approached V.M. and A.M. (minor
child) who were sitting inside of their Mini Cooper in their driveway which was located
inside of a privacy fence. The robber asked for a ride to Miller and Berry (Fort Worth)
and V.M. said “no.” The robber pulled a handgun from his jacket and ordered both
individuals to get out of the vehicle. V.M. and A.M. complied, and the robber took their
vehicle and drove away.

ay A short time later, the Mini-Cooper was wrecked and abandoned by the
robber in the area of Mansfield Highway and Wichita St, located in Fort Worth.

6. A short time later, the same robber approached an individual identified here
as F.V., who was standing outside of her Ford F150 Truck ,while loading her young child,
identified here as C.F., into a car seat while parked at the Allstar Learning Center located at
5318 Wichita St., Forest Hill, Texas. The robber pointed a pistol at F.V. and told her to
give him everything she had. F.V. stated she did not have any money as she pulled the
keys to the truck out of her pocket. The robber took the keys and shoved F.V. into the

passenger side of the vehicle then walked around and got into the driver seat. While the

Criminal Complaint — Page 3
Case 4:21-cr-00093-O Document1 Filed 03/04/21 Page 4of8 PagelD 4

robber was getting into the vehicle, F.V. called a family member and told them they were
being kidnapped. The robber saw F.V. was on the phone and threatened to hit her with the
gun as he grabbed the phone. The robber drove off with both F.V. and C.F. in the truck.

ea The robber began demanding ten thousand dollars and told F.V. that she
needed to call someone who could give him ten thousand dollars. She told him she did not
know anyone who had that kind of money,

8. The robber finally pulled into the parking lot of the China Buffet at 135 and
E, Seminary Drive. The robber told F.V. “Get the fuck out!” F.V. begged for the robber
to get C.F. out but the robber refused. FV was able to get C.F. out of the infant car seat as
the robber drove away.

9, A short time later, the F150 was abandoned at 4350 Sahara Place, Fort
Worth, which is less than two miles east of where F.V. and C.F. were forced out.

10. Fort Worth Detectives obtained several photographs from surveillance videos
and released them through Fort Worth Police Social Media on December 30, 2020,

11. Onor about Tuesday, January 19, 20201 at approximately 7:00 PM, the same
robber walked into the Metro PCS Store, 2840 Miller Ave., Fort Worth, Texas. The door
to the business was locked and the robber had to knock on the door and tell the employee,
identified here as A.M., that he was a Metro PCS customer and needed service. A.M.
complied and as he walked in, the robber pulled out a small black and silver semi-

automatic pistol telling A.M. that he was robbing the store and he needed all of the money

Criminal Complaint — Page 4
Case 4:21-cr-00093-O Document1 Filed 03/04/21 Page5of8 PagelD5

from the register. A.M. was in fear for her safety and complied giving the robber $186.00
from the register.

12. Metro PCS is a national brand cellular phone store that is owned by T-Mobile
US, headquartered in Bellevue, Washington. They have stores throughout the United States
and obtain their merchandise from various nationwide distributors. The money taken
during the robbery effected the amount of merchandise that could be purchased from these
nationwide distributors. The victim of the robbery was also forced to miss two days of
work, forcing management to hire more help, further hampering the stores ability to
purchase more merchandise.

13. On Wednesday, February 3, 2021, Detectives again did a media release, this
time requesting the photographs be released to all local media.

14. On Thursday February 4, 2021, Detectives received a tip from an individual
identified here as D.D. who identified RAYFORD PERRY as the robber.

15. D.D. advised that PERRY, was her brother and that he was using drugs.
D.D. had seen the news release of the video. D.D. advised that about a week prior to her
calling she was talking with PERRY and he told her about committing a robbery at a
convenience store. He told her that he shot at the clerk and then went to a backyard of a
house and stole a car from a Hispanic male. PERRY went on to say that he went to a
daycare and took a mom and her baby in a truck.

16. These details are consistent with the offenses that occurred on December 29,

2020 in the Mansfield Highway area. D.D. said that PERRY had previously showed her a

Criminal Complaint — Page 5
Case 4:21-cr-00093-O Document1 Filed 03/04/21 Page 6of8 PagelD 6

gun that was a .380 caliber firearm that was small and gray over black. D.D. realized what
PERRY was talking about when she saw the February 3, 2021 news release.

17. | D.D. said that she had Ring Doorbell Camera Footage of her brother holding
a gun and wearing the same clothing as was seen on the surveillance footage released on
the news.

18. Detectives were able to retrieve the doorbell camera footage that depicted
PERRY wearing a blue jacket with a logo on the left front chest area that was consistent
with the surveillance photographs that were released to the media. PERRY was also
wearing black Nike shoes with a white check on them. The ring video was from December
7, 2020 which was prior to these offenses being committed. A second video from January
27, 2021 showed PERRY holding a handgun that was gray over black and matched the
firearm used in the robberies.

19. D.D. recognized the jacket, gun, ring, watch, build and mannerisms of the
suspect in the surveillance video that was released to local news outlets. D.D. recognized
the individual as her brother RAYFORD PERRY.

20. Detectives were able to research PERRY and find multiple Facebook profiles
and photographs and video of the suspect. The images were compared to PERRY Driver's
License picture and found to be accurate.

21. Detectives also noted in the pictures and videos that PERRY had a short afro
style hair cut that was black and gray. This was consistent with the description provided by

F.V who appears to be the only victim to have seen the suspect without a hood or mask.

Criminal Complaint — Page 6
Case 4:21-cr-00093-O Document1 Filed 03/04/21 Page 7of8 PagelD 7

22. While further investigating PERRY’s Facebook page, Detectives also found
previous videos and pictures of PERRY wearing a blue jacket with white logo over the left
chest, images of the suspect wearing a distinctive ring on his right middle finger, and solid
band on his left ring finger. This was consistent with surveillance footage of the suspect in
these offenses.

23. On February 4, 2021, Detectives received four additional tips from family
members of PERRY identifying him as the suspect. AII witnesses recognized the suspect
from the surveillance footage and recognized the clothing, jewelry and gun from previously
seeing the items.

24. — Based on information obtained from his driver’s license, PERRY matched the
height, weight, build and appearance of the suspect in this case.

25. Astate arrest warrant was obtained for PERRY as well as a search warrant for
his residence, located at 7528 Rock Garden Trail, Fort Worth, Texas. He was arrested the
same day.

26. Upon arrest, officers found a loaded Taurus Pistol in PERRY’s left rear
pocket. This pistol matched the description of the pistol used in the aforementioned
offenses.

27. During the search, a brown and tan “Guess” wallet was found in PERRY’s
bedroom dresser drawer. The wallet was later confirmed to have come from F.V.’s Ford

F150 truck which was taken after they were abducted.

Criminal Complaint — Page 7
Case 4:21-cr-00093-O Document1 Filed 03/04/21 Page 8of8 PagelD 8

28. PERRY was interviewed by detectives. PERRY confessed to each of the
robberies, giving specific details that were not given in public release.

29. Based upon the aforementioned facts, I believe that RAYFORD PERRY has
committed the offense of Interference with Commerce by Robbery, in violation of Title 18,

United States Code, Section 1951(a).

    

Detective Weldon S. Thompson

Sworn to before me, and Signed by me ee ee this gt day of

March, 2021 at_ /“2_ a.m.4@3p., in Fort Worth

 
     

JEFFREY L. CURETON
‘D STATES MAGISTRATE JUDGE

  

Criminal Complaint — Page 8
